IN THE
                           TENTH COURT OF APPEALS

                                No. 10-19-00042-CR

JUSTIN DENARD HEMPHILL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 17-02187-CRF-272


                           MEMORANDUM OPINION

      A jury found Appellant Justin Denard Hemphill guilty of the offense of

aggravated robbery, and the trial court sentenced him to fifty-five years’ confinement in

the Texas Department of Criminal Justice Correctional Institutions Division. Hemphill

challenges his conviction in two issues. We will affirm.

                                         Issues

      In his first issue, Hemphill asserts that the evidence was legally insufficient to

support his conviction.
        In his second issue, Hemphill asserts that the trial court erred in overruling his

objection to the prosecutor’s improper jury argument.1

                                                Discussion

        A. Sufficiency. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:

               When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
        appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319, 99 S.Ct. 2781. We may not re-weigh the evidence or substitute our
        judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750
        (Tex. Crim. App. 2007). The court conducting a sufficiency review must not
        engage in a "divide and conquer" strategy but must consider the cumulative
        force of all the evidence. Villa, 514 S.W.3d at 232. Although juries may not
        speculate about the meaning of facts or evidence, juries are permitted to
        draw any reasonable inferences from the facts so long as each inference is
        supported by the evidence presented at trial. Cary v. State, 507 S.W.3d 750,
        757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99 S.Ct. 2781); see
        also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume
        that the factfinder resolved any conflicting inferences from the evidence in
        favor of the verdict, and we defer to that resolution. Merritt v. State, 368
        S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because the jurors are the
        exclusive judges of the facts, the credibility of the witnesses, and the weight
        to be given to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.
        App. 2010). Direct evidence and circumstantial evidence are equally
        probative, and circumstantial evidence alone may be sufficient to uphold a
        conviction so long as the cumulative force of all the incriminating


1
 Our records reflect that, despite being represented by counsel, Hemphill has filed numerous pro se
documents in this Court. A party represented by counsel is not entitled to hybrid representation. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (noting that courts are free to disregard pro se
motions presented by a defendant represented by counsel); Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim.
App. 2001). As such, we will not respond to Hemphill’s numerous pro se documents filed in this Court.

Hemphill v. State                                                                                      Page 2
       circumstances is sufficient to support the conviction. Ramsey v. State, 473
       S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

              We measure whether the evidence presented at trial was sufficient
       to support a conviction by comparing it to "the elements of the offense as
       defined by the hypothetically correct jury charge for the case." Malik v.
       State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
       correct jury charge is one that "accurately sets out the law, is authorized by
       the indictment, does not unnecessarily increase the State's burden of proof
       or unnecessarily restrict the State's theories of liability, and adequately
       describes the particular offense for which the defendant was tried." Id.; see
       also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
       as authorized by the indictment" includes the statutory elements of the
       offense and those elements as modified by the indictment. Daugherty, 387
       S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

       A hypothetically correct jury charge for aggravated robbery requires the jury to

find that a defendant used or exhibited a deadly weapon during the commission of a

robbery. TEX. PENAL CODE ANN. § 29.03(a)(2); see also Bahena v. State, 604 S.W.3d 527, 532

(Tex. App.—Houston [14th Dist.] 2020, pet. granted). A person commits robbery “if, in

the course of committing theft . . . and with intent to obtain or maintain control of the

property, he . . . intentionally or knowingly threatens or places another in fear of

imminent bodily injury or death.” TEX. PENAL CODE ANN. § 29.02. A deadly weapon is

“a firearm or anything manifestly designed, made, or adapted for the purpose of

inflicting death or serious bodily injury,” or, “anything that in the manner of its use or

intended use is capable of causing death or serious bodily injury.” Id. § 1.07(a)(17); see

also Johnson v. State, 509 S.W.3d 320, 322-23 (Tex. Crim. App. 2017).

       Hemphill’s argument is that the evidence is insufficient to support a finding that

he was the person who committed the aggravated robbery charged in the indictment. In

Hemphill v. State                                                                       Page 3
addition to the other elements of the offense, the State is required to prove beyond a

reasonable doubt that the accused is the person who committed the charged crime.

Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—Austin 2000, pet. ref’d) (citing Johnson v.

State, 673 S.W.2d 190, 196 (Tex. Crim. App. 1984)). Identity may be proved by either direct

or circumstantial evidence, “coupled with all reasonable inferences from that evidence.”

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).

       The evidence at trial reflects that the Bryan Drive-In convenience store was robbed

at approximately 9:50 a.m. on March 16, 2017. The complainant, the store owner, testified

that a man entered the store, requested a pack of cigarettes, then pulled a gun and said,

“Give me all the money or else I kill you.” The robber was wearing a dark hoodie pulled

around his face, sweatpants, white gloves, and dark tennis shoes. The complainant

identified Hemphill as the robber after viewing a photo array prepared by the police. The

complainant also identified Hemphill as the robber in court.

       The police sent still photographs from the surveillance video to others in the

department, and Hemphill was identified as the robber by an officer who previously had

contact with him. Tips from the community also identified Hemphill as the robber. After

further investigation, the police questioned Hemphill’s sister and niece. Both identified

Hemphill as the robber after viewing the store’s surveillance tapes and the still

photographs to police and in court. The sister and the niece also both testified that

Hemphill showed up at their apartment the day after the robbery with a large amount of

money.



Hemphill v. State                                                                     Page 4
       The manager of the beauty salon next door to the convenience store identified

Hemphill from the photo array prepared by the police as a man who had entered her

salon the day before the robbery. The salon manager testified that the man appeared to

have ducked into the salon to avoid the attention of a police officer parked across the

street. The salon manager also positively identified Hemphill in court.

       Hemphill points out the discrepancies in the initial identification of the robber by

the convenience store manager, as well as the discrepancies in the testimony and

identifications of the other witnesses. However, as noted, “the jurors are the exclusive

judges of the facts, the credibility of the witnesses, and the weight to be given to the

testimony.” Brooks, 323 S.W.3d at 899. “The jury may choose to believe or disbelieve all

or part of a witness’s testimony, and we presume the jury resolved any conflicts in the

evidence in favor of the prevailing party.” Green v. State, 607 S.W.3d 147, 152 (Tex. App.—

Houston [14th Dist.] 2020, no pet.); see also Marshall v. State, 479 S.W.3d 840, 845 (Tex.

Crim. App. 2016) (“We defer to the jury’s finding when the record provides a conflict in

the evidence.”).

       There was more than sufficient evidence from which “any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt,” and

that Hemphill was the person who committed the aggravated robbery charged in the

indictment. Zuniga, 551 S.W.3d at 732. We overrule Hemphill’s first issue.

       B. Improper Jury Argument. In his second issue, Hemphill argues that the trial

court erred in overruling his objection to the prosecutor’s improper jury argument. The

prosecutor stated the following during closing argument:

Hemphill v. State                                                                    Page 5
       The next day he comes back. And you heard some testimony about another
       store in the area where someone wearing the same clothes went in, just
       about 30 minutes before the robbery of [the complainant’s] place. But that
       store had glass casing all around the register area and just a little slot down
       here for money to pass through. So that store didn't get robbed. And
       although there's some video of a person in the store matching the
       defendant's description and wearing the same clothes, that owner didn't
       pay him much mind and the video was not very good.

Hemphill’s objection was overruled by the Court.

       Hemphill argues that the prosecutor’s argument was not supported by the record

because there was no evidence regarding the quality of the video and the video itself was

not offered or admitted.

       We review a trial court’s ruling on an objection to closing argument for an abuse

of discretion. Reed v. State, 421 S.W.3d 24, 31 (Tex. App.—Waco 2013, pet. ref’d). “A trial

court abuses its discretion when its decision lies outside the zone of reasonable

disagreement.” Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018). A trial

court’s erroneous ruling on a defendant’s objection to improper jury argument is a non-

constitutional error that must be disregarded unless it affects the defendant’s substantial

rights. TEX. R. APP. P. 44.2(b); Castruita v. State, 584 S.W.3d 88, 109 (Tex. App.—El Paso

2018, pet. ref’d). To determine whether an appellant’s rights were affected, the reviewing

court “must independently review the record as a whole.” Loch v. State, 621 S.W.3d 279,

282 (Tex. Crim. App. 2021).

       Generally, jury argument is limited to:

       (1) summations of the evidence; (2) reasonable deductions from the
       evidence; (3) answers to argument of opposing counsel; and (4) a plea for
       law enforcement. Guidry v. State, 9 S.W.3d 133, 154 (Tex. Crim. App. 1999).
       To determine if the prosecutor made an improper jury argument, we must

Hemphill v. State                                                                        Page 6
       consider the entire argument in context—not merely isolated instances. See
       Rodriguez v. State, 90 S.W.3d 340, 364 (Tex. App.—El Paso 2001, pet. ref'd).
       An argument that exceeds these bounds is error, but only reversible error
       if, in light of the record as a whole, the argument is extreme or manifestly
       improper, violates a mandatory statute, or injects into the trial new facts
       that are harmful to the accused. Felder v. State, 848 S.W.2d 85, 94–95 (Tex.
       Crim. App. 1992).

Cosino v. State, 503 S.W.3d 592, 603-04 (Tex. App.—Waco 2016, pet. ref’d).

       Improper closing arguments include references to facts not in evidence or
       incorrect statements of law. Phillips v. State, 130 S.W.3d 343, 355 (Tex.
       App.—Houston [14th Dist.] 2004), aff'd, 193 S.W.3d 904 (Tex. Crim. App.
       2006). Further, an argument that invites the jury to speculate whether the
       defendant has committed other crimes not in evidence is improper. See Ex
       parte Lane, 303 S.W.3d 702, 711–12 (Tex. Crim. App. 2009); Villarreal v. State,
       576 S.W.2d 51, 64 (Tex. Crim. App. 1978).

Coleman v. State, 577 S.W.3d 623, 639 (Tex. App.—Fort Worth 2019, no pet.).

       The record in this case reflects that defense counsel elicited testimony from one of

the detectives who investigated the robbery regarding an event that occurred at a nearby

convenience store thirty minutes prior to the robbery at the Bryan Drive-In. The clerk in

the second convenience store told the detective that an individual dressed similarly to

the robber at the Bryan Drive-In entered the store, requested a pack of cigarettes, and

then walked out. The detective testified that the clerk was unable to identify Hemphill

from the photo array prepared by police. The detective further testified that he had seen

the surveillance video from the second convenience store but that he was unable to “make

out” the face of the individual on the video.

       Although the video itself was not admitted into evidence, defense counsel elicited

testimony regarding the existence and quality of the video. The prosecutor’s statement

that “the video was not very good” is inferable from the detective’s testimony rather than

Hemphill v. State                                                                        Page 7
a reference to facts not in evidence. “A prosecuting attorney is permitted in argument to

draw all inferences from the facts in evidence which are reasonable, fair and legitimate,

and offered in good faith.” Castruita, 584 S.W.3d at 108-09 (citing Cantu v. State, 939

S.W.2d 627, 633 (Tex. Crim. App. 1997)). Reviewing the record as a whole, the trial court

did not err in overruling the objection to the prosecutor’s closing argument. We overrule

Hemphill’s second issue.

                                              Conclusion

        Having overruled Hemphill’s issues, we affirm the judgment of the trial court.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose2
Affirmed
Opinion delivered and filed August 18, 2021
Do not publish
[CR25]




2
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Hemphill v. State                                                                                  Page 8